Case: 12-31165      Document: 00512336153        Page: 1    Date Filed: 08/08/2013




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                         FILED
                                                                       August 8, 2013

                                     No. 12-31165                       Lyle W. Cayce
                                                                             Clerk

OFFICE & PROFESSIONAL EMPLOYEES
INTERNATIONAL UNION AFL-CIO;
LOCAL 108, OFFICE & PROFESSIONAL
EMPLOYEES INTERNATIONAL UNION,

                                                       Plaintiffs - Appellants

v.

PHI, INCORPORATED,

                                                       Defendant - Appellee


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:09-CV-2228


Before JONES, SMITH and GARZA, Circuit Judges.
PER CURIAM:*
      The court has considered the briefs, oral arguments, and pertinent portions of
the record. Having done so, we find no reversible error of fact or law and AFFIRM the
district court’s dismissal without prejudice for substantially the reasons it articulated.
                                                                            AFFIRMED



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.